                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. William Shon Juel                                                     Docket No. 7:19-CR-105-1D

                                     Petition for Action on Probation

COMES NOW Matthew A. Fmura, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of William Shon Juel, who, upon an earlier plea of
guilty to Destruction or Removal of Property to Prevent Seizure and Aiding and Abetting, in violation of
18 U.S.C. § 2232(a), and 18 U.SC. § 2, was sentenced by the Honorable James C. Dever III, U.S. District
Judge, on December 17, 2019, to 5 years probation under the conditions adopted by the court.

       On July 6, 2020, a motion hearing was held before the.Honorable James C. Dever III, U.S. District
Judge, and the defendant's term of probation was modified to include 30 days of weekend confinement in
the New Hanover County, North Carolina, jail beginning July 11, 2020, through December 19, 2020; 11
months of home incarceration to be served on 2-day weekends, commencing on January 2, 2021, with the
use of BI SmartLINK technology; and the home incarceration period shall be monitored with location
monitoring technology as directed by U.S. Probation Officer, and the defendant shall contribute to the cost
of the location monitoring technology not to exceed the amount determined reasonable by the court
approved "U.S. Probation Office's Sliding Scale for Services."

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant is currently being supervised in the District of South Carolina, and maintains
employment as a commercial fisherman. On July 16, 2020, Juel was cited by North Carolina Marine Patrol
in Brunswick County, North Carolina, and charged with catching More Than the Legal Limit of Golden
Tilefish, in violation ofN.C.G.S. 113-135(a). This charge remains pending in Brunswick County District
Court. At this time, the New Hanover County Jail will not accept weekend confinement cases, d,ue to
COVID-19 protocol, and has not provided an anticipated date to resume. The probation office is requesting
to modify the· dates of weekend confinement, and subsequent home incarceration, to allow Juel to complete
the court-ordered conditions, while monitoring the effect of the COVID-19 pandemic. The defendant
signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

    1. The defendant shall be confined in the custody of the Bureau of Prisons, specifically, the New
       Hanover County Jail, for two-day weekend confinement (Saturday and Sunday), for a period of 30
       days, commencing not earlier than January 2, 2021, through July 30, 2021, and shall abide by the
       rules and regulations of the designated facility. The defendant shall report to the designated facility
       beginning at 8:00 AM on Saturday through 6:00 PM on Sunday.

   2. The defendant shall abide by all conditions and terms of the home incarceration program for a period
      of 11 consecutive months, to commence on August 7, 2021. The period of home incarceration shall
      be served during the 2-day weekend (Saturday and Sunday). The defendant shall submit to BI
      SmartLINK technology during the period of home incarceration. BI SmartLINK is a client-focused
      mobile application (app) that uses a biometric identity feature and the mobile device's GPS to
      monitor your caseload. It can be used with or without location monitoring equipment. Each client
      downloads the app to his or her Android or Apple mobile device, either a smartphone or tablet.

Except as herein modified, the judgment shall remain in full force and effect.


              Case 7:19-cr-00105-D Document 39 Filed 11/02/20 Page 1 of 2
William Shon Juel
Docket No. 7:19-CR-105-1D
Petition For Action
Page2
Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Dewayne L. Smith                                Isl Matthew A. Fmura
Dewayne L. Smith                                    Matthew A. Fmura
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    150 Reade Circle
                                                    Greenville, NC 27858-1137
                                                    Phone: 252-830-2345
                                                    Executed On: October 30, 2020

                                      ORDER OF THE COURT

Considered and ordered this       1-     day of   "'-\ c::)-../ e.tJ.~   , 2020, and ordered filed and
made a part of the records in the above case.

r:l;     D6.\IU
Ja s C. Dever III
U.S. District Judge




              Case 7:19-cr-00105-D Document 39 Filed 11/02/20 Page 2 of 2
